Citation Nr: 0025773	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected tinnitus prior to June 10, 1999.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected tinnitus as of June 10, 1999.  

3.  Entitlement to an increased rating for the service-
connected left ear hearing loss, currently evaluated as 10 
percent disabling.  

4.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. §§ 4.29 and 4.30.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to March 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  Since March 19, 1996, the veteran's service-connected 
tinnitus is shown to have been manifested by a disability 
picture that more nearly approximates a level of impairment 
characterized as a persistent symptom of acoustic trauma.  

2.  As of June 10, 1999, the veteran has been receiving the 
maximum schedular disability rating for tinnitus.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected tinnitus have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.87a including Diagnostic 
Code 6260 (1998); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.87 
including Diagnostic Code 6260 (1999).  

2.  As of June 10, 1999, there is no legal basis for 
assigning a schedular rating in excess of 10 percent for the 
service-connected tinnitus.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.87 including 
Diagnostic Code 6260 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  






I.  Background

In connection with an initial VA examination in August 1989, 
it was noted that the veteran had a history of extensive 
noise exposure during his full military career.  The veteran 
reported having had tinnitus and temporary hearing loss for 
two weeks after firing a machine gun in Vietnam.  It was 
noted that he had tinnitus in the form of a very mild, 
periodic, high pitched ringing.  

On March 19, 1996, the veteran underwent surgery on his left 
ear to remove a left acoustic neuroma.  At that time, 
indications for surgery were noted to include a history of 
hearing loss and tinnitus involving the left ear with both 
symptoms growing progressively worse over the years.  

In October 1996, the veteran was afforded a VA examination.  
At that time, the veteran reported a long history of 
progressive hearing loss on the left associated with a 
progressive tinnitus over the last 10 years.  The veteran 
described a constant tinnitus in the left ear, but noted that 
it was subjectively better than it had been in the past.  The 
final impression included a diagnosis of tinnitus.  

A VA audiometric examination also conducted in October 1996 
included a report of unilateral tinnitus in the left ear for 
many years described as a high pitched ringing sound, mild in 
nature since the surgery.  

In a rating decision dated in February 1997, the RO, among 
other things, granted service connection for tinnitus and 
assigned a noncompensable evaluation effective on March 19, 
1996.  The veteran appealed this initial rating on the basis 
that it did not reflect the extent of his disability.  

In a rating action dated in April 1999, the RO granted 
service connection for an acoustic neuroma and assigned a 10 
percent rating, which also represented evaluation of the 
veteran's left ear hearing loss and tinnitus, effective on 
September 11, 1995.  

Effective on June 10, 1999, the rating schedule criteria for 
evaluating hearing impairment and other diseases of the ear 
were changed.  As a result, in June 2000, the RO assigned a 
separate 10 percent evaluation for the service-connected 
tinnitus effective on June 10, 1999.  

The Board notes that, in the June 2000 rating decision, the 
RO informed the veteran that this was a complete grant of 
benefits sought on appeal as regarded the evaluation for 
tinnitus; however, the Court has recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time-a practice known as "staged" 
rating.  

In the instant case, the veteran has, in fact, expressed 
dissatisfaction with the initial noncompensable rating 
assigned for the service-connected tinnitus.  In addition, a 
noncompensable evaluation remains in effect for the period of 
time extending from March 19, 1996 through June 9, 1999.  The 
appellant is generally presumed to be seeking the maximum 
evaluation available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
As the claim has not been formally withdrawn by the veteran, 
it remains on appeal for consideration by the Board.  


II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's tinnitus.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

As noted, during the course of this appeal, amended criteria 
for evaluating tinnitus were implemented in the VA Rating 
Schedule under 38 C.F.R. § 4.87.  Under the schedular 
criteria in effect prior to June 10, 1999, a maximum 10 
percent rating was assignable for persistent tinnitus as a 
symptom of head injury, concussion or acoustic trauma under 
Diagnostic Code 6260.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(1998).  

In the newly revised schedular criteria for rating tinnitus, 
a 10 percent rating is assignable for recurrent tinnitus 
under Diagnostic Code 6260.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999).  This is also the maximum evaluation 
available under that Code.  

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the RO has assigned a 10 percent rating for 
the service-connected tinnitus as of June 10, 1999, the 
effective date of the change in schedular criteria.  Since 
this is the maximum schedular evaluation for tinnitus under 
Diagnostic Code 6260 (1999), there is no entitlement under 
the law to a rating in excess of this amount as of June 10, 
1999.  See Sabonis v. Brown, 6 Vet.App. 426, 429-430 (1994).  

Consequently, the remaining issue before the Board is whether 
it was factually ascertainable that, prior to June 10, 1999, 
the veteran's service-connected tinnitus was a persistent 
symptom of head injury, concussion or acoustic trauma, as 
that term was used in Diagnostic Code 6260 prior to the 
change in schedular criteria.  

Upon consideration of the evidence as a whole, significantly, 
the Board finds that the service-connected disability picture 
more nearly approximates that of persistent tinnitus due to 
the exposure to acoustic trauma, as of March 19, 1996.  

Hence, the evidence supports the assignment of a 10 percent 
evaluation under the old schedular criteria for the veteran's 
service-connected tinnitus as of March 19, 1996.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1998).  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected tinnitus as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted above, as of March 19, 1996, the 
veteran demonstrated a level of impairment regarding his 
tinnitus consistent with an evaluation of 10 percent, the 
maximum evaluation available under the old schedular 
criteria.  



ORDER

A 10 percent rating for the service-connected tinnitus is 
assigned, effective on March 19, 1996, subject to the 
regulations controlling disbursement of VA monetary benefits.  

There being no entitlement under the law to a higher 
schedular evaluation, an increased rating in excess of 10 
percent for the service-connected tinnitus as of June 10, 
1999, is denied.  



REMAND

The veteran also contends that his service-connected left ear 
hearing loss is more disabling than as currently rated.  As a 
preliminary matter, the Board finds that the veteran's claim 
is plausible and capable of substantiation and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When an appellant submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The Board notes that most recent VA audiology examination was 
undertaken in October 1997.  Consequently, the Board finds 
that a contemporaneous examination to determine the current 
severity of the veteran's service-connected left ear hearing 
loss, as well as association with the claims file of any 
records of treatment or evaluation for such condition, would 
materially assist in the adjudication of the veteran's claim.  

Furthermore, the Board reminds the RO that the rating 
schedule criteria for evaluating hearing impairment were 
changed, effective on June 10, 1999.  As noted above, "where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies."  White v. Derwinski, 1 Vet. 
App. 519, 521 (1991).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

With respect to the claim for a temporary total evaluation, 
the Board finds that further development is required prior to 
adjudication of the claim.  Specifically, complete records, 
including outpatient treatment reports, referable to the 
surgery for removal of the acoustic neuroma should be 
associated with the claims folder.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left ear disability 
since October 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  In addition, the RO should 
obtain complete medical records, 
including outpatient treatment reports, 
referable to the surgery to remove the 
acoustic neuroma, which was performed at 
the VA Hospital in Loma Linda, 
California, in March 1996.  

2.  The veteran should be afforded a VA 
examination to evaluate the current 
severity of the service-connected left 
ear hearing loss.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should report findings in terms 
consistent with both the previous and the 
new rating criteria, and a copy of the 
latter should be provided to the 
examiner.  A complete rationale for all 
opinions expressed should be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims.  That 
review should include evaluating the 
severity of the veteran's service-
connected left ear hearing loss under 
both the old criteria and the new and all 
pertinent laws and regulations.  See VA 
O.G.C. Prec. Op. No 3-2000 (Apr. 10, 
2000).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



